                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                TEXARKANA DIVISION


 HOLLIS DEVIN MARTZ                                                                    PLAINTIFF

 v.                                 Civil No. 4:18-cv-04040

 SHERIFF BENNY SIMMONS,                                                             DEFENDANT
 Sevier County, Arkansas

                                 MEMORANDUM OPINION

       On May 14, 2019, the Court entered a Memorandum Opinion and Order (ECF No. 34)

granting in part and denying in part Defendants’ Motion for Summary Judgment (ECF No. 19).

Specifically, the motion (ECF No. 19) was denied as to Plaintiff’s individual and official capacity

claims against Sheriff Simmons for allegedly violating Plaintiff’s substantive due process rights

when Sheriff Simmons extended Plaintiff’s detention without a first appearance. The Court

advised Sheriff Simmons that it might be appropriate to grant Plaintiff summary judgment on these

claims. Sheriff Simmons was given until May 29, 2019, to file a response on this issue. (ECF No.

34, p. 15).   Plaintiff was also given until May 29, 2019, to file any further argument or

documentation he wished for the Court to consider. (Id.). Sheriff Simmons filed a response (ECF

No. 35) contending he that he remains entitled to summary judgment. (ECF No. 35). Plaintiff has

filed objections to the response.    (ECF No. 36).      The Court finds this matter is ripe for

consideration.

                                        BACKGROUND

       This is a civil rights action filed by Plaintiff pursuant to 42 U.S.C. § 1983. Plaintiff

proceeds pro se and in forma pauperis. Plaintiff is incarcerated in the Randall L. Williams Unit

of the Arkansas Department of Correction (“ADC”).

       Plaintiff was booked into the Sevier County Detention Center (“SCDC”) on April 28, 2016,

and charged with criminal mischief in the first degree, possession of firearms by certain persons,
aggravated assault with a deadly weapon, and terroristic threatening. (ECF No. 21-2, p. 22). On

May 1 and 6, 2016, Plaintiff submitted grievances claiming that he was placed under arrest without

a warrant, without any “paperwork,” and without any legal charges. (ECF No. 21-3, pp. 2-3).

          Plaintiff’s first appearance was held on May 12, 2016. (ECF No. 21-2, p. 23). On June

10, 2016, Plaintiff was transported to the ADC. (ECF No. 21-2, p. 25).

          Plaintiff’s criminal trial was held on March 14-15, 2018. (ECF No. 1-1, p. 2). Plaintiff

was found guilty of possession of a firearm by a certain person and sentenced to a term of

imprisonment of 144 months in the ADC. (ECF No. 28-1, pp. 1, 3). This charge had been severed

from the other pending charges. (Id. at 3). Plaintiff received jail time credit for the thirty-three

days he was incarcerated in the SCDC in 2016. (Id.). At the time judgment was entered on March

28, 2018, the other charges remained pending. 1 (Id.).

                                           LEGAL STANDARD

          Summary judgment is appropriate if, after viewing the facts and all reasonable inferences

in the light most favorable to the nonmoving party, the record “show[s] that there is no genuine

issue as to any material fact and that the moving party is entitled to a judgment as a matter of law.”

Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986); Fed. R. Civ. P. 56(c).

“Once a party moving for summary judgment has made a sufficient showing, the burden rests with

the non-moving party to set forth specific facts, by affidavit or other evidence, showing that a

genuine issue of material fact exists.” Nat’l Bank of Comm. v. Dow Chem. Co., 165 F.3d 602, 607

(8th Cir. 1999).

          The nonmoving party “must do more than simply show that there is some metaphysical

doubt as to the material facts.” Matsushita, 475 U.S. at 586. “They must show there is sufficient

evidence to support a jury verdict in their favor.” Nat’l Bank, 165 F.3d at 607 (citing Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 249 (1986)). “A case founded on speculation or suspicion is


 1
     A more detailed background is contained in the Court’s Memorandum Opinion and Order. (ECF No. 34).

                                                       2
insufficient to survive a motion for summary judgment.” Id. (citing Metge v. Baehler, 762 F.2d

621, 625 (8th Cir. 1985)).

                                          DISCUSSION

       The Due Process Clause of the Fourteenth Amendment controls the issue of a pretrial

detainee’s right to a prompt appearance in court after arrest. See Hayes v. Faulkner Cnty., 388

F.3d 669, 673 (8th Cir. 2004). In Hayes, the Court of Appeals for the Eighth Circuit applied the

framework set forth by the Seventh Circuit in Armstrong v. Squadrito, 152 F.3d 564 (7th Cir.

1998), in determining whether an extended detention following an arrest violated the Due Process

Clause. Applying this framework, the Hayes court considered the following three questions: (1)

whether the Due Process Clause prohibits an extended detention, without an initial appearance,

following arrest by a valid warrant; (2) whether a defendant’s conduct offends the standards of

substantive due process; and (3) whether the totality of the circumstances shocks the conscience.

Hayes, 388 F.3d at 673.

       I. The Original Summary Judgment Motion

       In their Summary Judgment Motion and supporting documents (ECF Nos. 19-21, 30),

Defendants presented the following information regarding the handling of first appearances: (1)

the SCDC had no written policy regarding first appearance hearings; and (2) according to Jail

Administrator Chris Wolcott, “Former Sheriff Benny Simmons had no personal involvement in

arranging for the Plaintiff’s first appearance hearings on the criminal charges made against him in

Sevier County.”

       Defendants presented no other evidence regarding any training that was done with respect

to the timing of first appearances, or any internal safeguards, or procedures to ensure that the first

appearances did in fact occur, or any steps taken to ensure the detention center had the authority

to continue to detain arrested individuals. In view of this lack of evidence, the Court concluded

that due to the failure to adopt adequate safeguards or provide training, it appeared both obvious


                                                  3
and likely to result in the deprivation of constitutional rights. The Court further concluded that a

fifteen-day detention before a first appearance, in conjunction with the showing Plaintiff had made,

and the grievances he filed, shocked the conscience.

          II. Sheriff Simmons’ Supplement

          In Sheriff Simmons’ supplement (ECF No. 35), he presents for the first time his affidavit

describing the training he provided to Administrator Wolcott and another affidavit 2 from

Administrator Wolcott setting forth his efforts to obtain an earlier first appearance for Plaintiff.

Sheriff Simmons seeks to excuse his failure to provide this evidence previously on the grounds

that “counsel thought that the case law—which has never found a delay of 15 days or less

conscience-shocking prior to the Court’s Order in this case—would entitle the Defendants to

qualified immunity . . . rendering arguments about necessity [of the delay] superfluous.” (ECF

No. 35, p. 2 n.1).

          The applicable case law does not support counsel’s belief that there is a bright-line rule

that delineates when a detention amounts to an extended detention which shocks the conscience

within the meaning of the Due Process Clause. While longer periods of detention without a first

appearance appear to be the norm in cases finding that an extended detention shocks the

conscience, there is support in the case law for the conclusion that shorter periods of detention may

indeed shock the conscience. See, e.g., Curtis v. White, No. 2:09-cv-00097, 2010 WL 5625668

(E.D. Ark. Dec. 17, 2018) (finding due process violated by detention of ten days before a first

appearance); see also Coleman v. Frantz, 754 F.2d 719, 723-24 (7th Cir. 1985) (finding eighteen

day detention without a first appearance shocks the conscience). Moreover, with respect to Rule

8.1 of the Arkansas Rules of Criminal Procedure, it has been held that detentions of three-and-a-

half days without a first appearance violate this provision. Clay v. State, 883 S.W.2d 822, 829

(Ark. 1994).       Consequently, whether substantive due process was violated depends on the


 2
     Two affidavits were submitted with the original summary judgment motion. (ECF Nos. 21-1, 30-1).

                                                        4
particular facts of each case and their egregiousness—not necessarily the number of days detained.

Although Plaintiff was subjected to an extended detention, that does not necessarily mean that

liability follows. There has to be a determination whether under the totality of the circumstances

Sheriff Simmons’ conduct amounts to a violation of substantive due process and shocks the

conscience.

       According to Sheriff Simmons, prior to the relevant time period, he “instructed and trained”

Administrator Wolcott: (1) that first appearance hearings were required for each new inmate,

regardless of their reason for being in jail, and each inmate charged with a new crime while in jail;

(2) that first appearance hearings were substantively different from the probable cause

determination; (3) that first appearance hearings should occur without unnecessary delay,

generally within 72 hours; and (4) that the Sheriff should be advised if the jail administrator needed

the Sheriff’s assistance on a particular hearing and/or if an inmate had gone for an extended period

of time, no longer than a week, without receiving a first appearance. (ECF No. 35-1, p. 1). Sheriff

Simmons also indicates he told Administrator Wolcott that he was personally responsible for

coordinating and scheduling all first appearance hearings. (Id.).

       Sheriff Simmons indicates that he was not informed of the delay in Plaintiff’s first

appearance. (ECF No. 35-1, p. 2). Sheriff Simmons asserts that he “did not actually know those

facts until this suit was filed.” (Id.). Further, he states he could not recall ever being sued by an

inmate in relation to a delay in a first appearance. (Id.).

       Administrator Wolcott indicates he was trained as set forth in Sheriff Simmons’ affidavit

and knew it was his responsibility to schedule and coordinate the first appearances. (ECF No. 35-

2, p. 1). Specifically, with respect to Plaintiff, Administrator Wolcott states that:

       In the case of Hollis Devin Martz, in late April and early May of 2016, I began
       trying to schedule his first appearance hearing almost immediately after his intake
       into the jail. Unfortunately, at the time, the state district judges would not see
       inmates for first appearance hearing[s] and the circuit judges could not, and would
       not (for reasons related to the judges’ schedules and availability), see Mr. Martz
       until his first appearance hearing on May 12, 2016.

                                                   5
 (Id. at 2). Administrator Wolcott goes on to add that he never advised Sheriff Simmons of the

 scheduling difficulties with respect to Plaintiff’s first appearance because there was nothing else

 that could be done and he did not consider the delay to be unnecessary since it was based on the

 availability of a judge. (Id.).

        Based on this newly presented evidence, Sheriff Simmons argues that Plaintiff cannot

 establish a substantive due process violation. Sheriff Simmons also contends that he is entitled

 to qualified immunity. Plaintiff disagrees, arguing that if Administrator Wolcott was trained by

 Sheriff Simmons “they both had knowledge” about Plaintiff’s first appearance. Further, Plaintiff

 contends Administrator Wolcott should be added as a Defendant. 3

                 A. Individual Liability

         Individual liability under section 1983 must be based on personal involvement. Ashcroft

v. Iqbal, 556 U.S. 662, 676 (2009). “Liability under section 1983 requires a causal link to, and

direct responsibility for, the deprivation of rights. To establish personal liability of the supervisory

defendant, [Plaintiff] must allege specific facts of personal involvement in, or direct responsibility

for, a deprivation of his constitutional rights.” Clemmons v. Armontrout, 477 F.3d 962, 967 (8th

Cir. 2007) (quoting Mayorga v. Missouri, 442 F.3d 1128, 1132 (8th Cir. 2006)). A defendant in a

section 1983 suit cannot be held vicariously liable for the acts of another. Parrish v. Ball, 594

F.3d 993, 1001 (8th Cir. 2010).

        Upon review, no evidence suggests Sheriff Simmons was personally involved in, or even

aware of, Plaintiff’s extended detention without a first appearance. Rule 8.1 requires an arrestee

to be taken for a first appearance without unnecessary delay which has been interpreted to mean



 3
  There is currently no pending motion or proposed amended pleading seeking to join Administrator Wolcott as a
 party to this action as required by the Federal Rules of Civil Procedure and the Local Rules. See Fed. R. Civ. P,
 7(b); Local Rule 5.5. Moreover, the deadline to amend pleadings and join parties in this case passed on November
 26, 2018. (ECF No. 17, p. 2). Therefore, the Court declines to join Administrator Wolcott as a party to this action.

                                                          6
within seventy-two hours. While Sheriff Simmons does not have a written policy, he asserts that

his verbal training incorporated the seventy-two-hour limit. As noted above, Administrator

Wolcott did not advise the Sheriff about Plaintiff’s situation. Therefore, the Court finds that

Sheriff Simmons cannot be held liable in his personal capacity when he did not participate in the

alleged unconstitutional conduct.

       However, Sheriff Simmons may still be subject to liability in his supervisory capacity if

his own failure to supervise or train Administrator Wolcott resulted in the alleged constitutional

violation. Audio Odyssey, Ltd. v. Brenton First Nat’l Bank, 245 F.3d 721, 742 (8th Cir. 2001). In

order for Plaintiff to establish Sheriff Simmons’ liability for failure to supervise, he must show

Sheriff Simmons: “1) Received notice of a pattern of unconstitutional acts committed by

subordinates; 2) Demonstrated deliberate indifference or tacit authorization of the offensive acts;

3) Failed to take sufficient remedial action; and 4) That such failure proximately caused injury to

[Plaintiff].” Parrish, 94 F.3d at 1002.

       The summary judgment record, when viewed in the light most favorable to the Plaintiff,

contains “no showing of previous illegalities that place Sheriff [Simmons] on the requisite notice”

of a pattern of unconstitutional acts committed by subordinates.         Audio, 245 F.3d at 742.

Therefore, the Court finds that Sheriff Simmons is not liable based on a failure to supervise theory.

       A supervisor may also be held liable for a failure to train an inferior officer “where the

failure to train amounts to deliberate indifference to the rights of persons with whom the police

come into contact. In such a situation, a plaintiff must also prove that the alleged failure to train

‘actually caused’ the constitutional deprivation.” Parrish, 594 F.3d at 1002. Sheriff Simmons has

outlined the training given to Administrator Wolcott and Administrator Wolcott has affirmatively

acknowledged having received that training. There is nothing in the summary judgment record

that shows a pattern of delays in first appearances or even that there were other incidents where an

extended delay occurred. Wever v. Lincoln Cnty. Neb., 388 F.3d 601, 607 (8th Cir. 2004) (stating


                                                 7
that a “single incident, or a series of isolated incidents, usually provides an insufficient basis upon

which to assign supervisory liability”). In the case at bar, there is no suggestion that the training

was so inadequate that it actually caused the constitutional deprivation. Therefore, the Court finds

that Sheriff Simmons is not liable based on a failure to train theory.

       Accordingly, Sheriff Simmons is entitled to summary judgment on Plaintiffs individual

capacity claims.

               B. Official Capacity Claim

       Claims against individuals in their official capacities are equivalent to claims against the

entity for which they work. Hafer v. Melo, 502 U.S. 21, 24-27 (1991). “There are two basic

circumstances under which municipal liability will attach: (1) where a particular municipal policy

or custom itself violates federal law, or directs an employee to do so; and (2) where a facially

lawful municipal policy or custom was adopted with ‘deliberate indifference’ to its known or

obvious consequences.” Moyle v. Anderson, 571 F.3d 814, 817 (8th Cir. 2009) (citation omitted).

       The SCDC’s verbal policy does not itself violate federal law or direct an employee to do

so. “A policy which does not ‘affirmatively sanction’ unconstitutional action, and which instead

relies on the discretion of the municipality’s employees, is not an unconstitutional policy.” Id. at

818.

       Because SCDC’s verbal policy was:

       facially lawful and did not compel unconstitutional action, [Plaintiff has] the high
       burden of proving that the county’s decision to maintain the policy was made with
       deliberate indifference to its known or obvious consequences. The standard for
       deliberate indifference is objective; a governmental entity is liable if it has
       maintained a policy in which the inadequacy is so obvious, and the inadequacy is
       so likely to result in the violation of constitutional rights that the policymakers can
       be said to have been deliberately indifferent. A showing of simple or even
       heightened negligence will not suffice.

Id. at 818-819 (internal citation and quotation omitted).



                                                  8
       In the instant case, Plaintiff has pointed to no evidence in the summary judgment record

that creates a genuine issue of fact as to whether “the county had notice of an alleged inadequacy

in the [first appearance] policy or that the policy’s alleged inadequacy was so patently obvious that

the county should have known that a constitutional violation was inevitable.” Moyle, 571 F.3d at

819. However, a local government may also be held liable if the failure to train or supervise the

offending actor caused the deprivation. In Parrish, the Court set forth the requirements to establish

governmental or official capacity liability based on a failure to train. Parrish, 594 F.3d at 997. It

stated that a government may be subject to liability for inadequate training of its employees where:

       (1) the [county’s] . . . training practices [were] inadequate; (2) the [county] was
       deliberately indifferent to the rights of others in adopting them, such that the failure
       to train reflects a deliberate or conscious choice by [the county] ; and (3) an alleged
       deficiency in the . . . training procedures actually caused the plaintiff’ s injury.

Id. (cleaned up).

       Even where it is established that only minimal training is received, “that finding alone will

not satisfy a § 1983 claim for failure to train.” Parrish, 594 F.3d at 997. Instead, Plaintiff:

       must demonstrate “that in light of the duties assigned to specific officers . . . the
       need for more or different training is so obvious, and the inadequacy so likely to
       result in the violation of constitutional rights, that the policymakers of the [county]
       can reasonably be said to have been deliberately indifferent to the need.”

Id. at 998 (quoting City of Canton v. Harris, 489 U.S. 378, 390 (1989)).

       Plaintiff has made no such showing. He does not identify any specific deficiency in the

training given to Administrator Wolcott. Instead, he simply argues that he was detained for an

extended period of time without a first appearance. The summary judgment record does not

contain any evidence of a deficiency in the training or suggest a causal relationship between the

failure to train and the alleged constitutional violation. The Plaintiff does not indicate there were

other occasions on which Administrator Wolcott failed to promptly arrange for an arrestee’s first



                                                  9
appearance. See Kennedy v. Blankenship, 100 F.3d 640, 643 (8th Cir. 1996) (finding failure to

follow policy does not state a claim for relief under section 1983). Therefore, Sevier County is

not liable for its alleged failure to train.

        Finally, Plaintiff asserts an official capacity claim based on an alleged failure to supervise.

The summary judgment record, however, contains no evidence of a custom, policy, or widespread

practice of failing to supervise officers. A single incident that resulted in an outcome not

satisfactory to the Plaintiff does not demonstrate that Sevier County had notice that its supervision

was so lacking that it was likely to result in inmates being detained for extended periods of time

without a prompt first appearance. Parrish, 594 F.3d at 999. In sum, the Court finds no basis for

official capacity liability.

        Accordingly, Sheriff Simmons is entitled to summary judgment on Plaintiff’s official

capacity claims. 4

                                               CONCLUSION

        For the above reasons, the Court GRANTS summary judgment in favor of Sheriff

Simmons. 5 Accordingly, this case is DISMISSED WITH PREJUDICE. A judgment of even

date shall issue.

        IT IS SO ORDERED, this 30th day of July 2019.


                                                              /s/ Susan O. Hickey
                                                              Susan O. Hickey
                                                              Chief United States District Judge




 4
   Because no constitutional violation occurred, the Court does not address the issue of qualified immunity. Morris
 v. Lanpher, 563 F.3d 399, 402 (8th Cir. 2009).
 5
   The Court grants summary judgment sua sponte pursuant to Federal Rule of Civil Procedure 56(f)(1). As noted
 above, both parties were given notice and an opportunity to respond to the Court’s finding that Plaintiff’s claims
 could be resolved on summary judgment.

                                                        10
